        Case 2:19-cv-02265-JD Document 17-2 Filed 06/04/20 Page 1 of 1




                            CERTIFICATE OF SERVICE

      I, Deborah R. Gross, Esquire, certify that the foregoing pleading was filed

electronically on June 4, 2020, and is available for viewing and downloading from the

ECF system. Counsel are registered ECF users; therefore, service is complete upon Notice

of Electronic Case Filing generated in connection with the electronic filing of this

pleading.




                                        BY:             /s/
                                               DEBORAH R. GROSS
Date: June 4, 2020
